                       Case 2:19-cv-10865-CAS-AS Document 2 Filed 12/24/19 Page 1 of 3 Page ID #:51
>G%64 B7 ,, "FRc& ( .')/#
                                                                                         CIVIL COVER SHEET
HUR >G%64 B7 ,, PVcVYP\cR_`URRa N[Q aUR V[S\_Z NaV\[P\[aNV[RQ UR_RV[[RVaUR__R]YNPR [\_`b ]]YRZ R[a aUR SVYV[T N[Q `R_cVPR \S ]YRNQV[T ` \_\aUR_]N]R_` N` _R^b V_RQ Of YNd $
RePR]a N` ]_\cVQRQ Of Y\PNY_b YR` \S P\b _a& HUV` S\_Z $ N]]_\cRQ V[Va` \_VT V[NYS\_Z Of aUR >b QVPVNY6\[SR_R[PR \S aUR I [VaRQ GaNaR` V[GR]aRZ OR_)1/,$ V` _R^b V_RQ S\_aUR 6YR_X \S
6\b _a a\ V[VaVNaR aUR PVcVYQ\PX Ra `URRa& (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                     DEFENDANTS
  TRAMELL DAVIS                                                                                                    THE GEO GROUP, INC.
   (b) 6\b [af \S FR`VQR[PR \S 9V_`a @V`aRQ            DYNV[aVSS                                                      6\b [af \S FR`VQR[PR \S 9V_`a @V`aRQ 7RSR[QN[a
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                      BCH82        =B@4 B7 6CB78A B4 H=CB 64 G8G$ I G8 H<8 @C64 H=CBC9
                                                                                                                                   H<8 HF4 6H C9 @4 B7 =BJC@J87&
   (c)      4 aa\_[Rf` (Firm Name, Address, and Telephone Number)                                                     4 aa\_[Rf` (If Known)
 Allen Vaysberg, SBN 248995 (818)345-9913                                                                          Susan E. Coleman, SBN 171832 (213) 236-0600
                                                                                                                   Burke, Williams & Sorensen LLP
 Law Offices of Steers & Associates                                                                                444 South Flower Street, Suite 2400, Los Angeles, CA 90071
 5900 Sepulveda Blvd., Suite 270, Sherman Oaks, CA 91411
II.        BASIS OF JURISDICTION (Place an “X”                            in One Box Only)         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”                                              in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                               and One Box for Defendant)
                                                                                                                                                   PTF         DEF                                            PTF DEF
      )    I &G& ; \cR_[Z R[a DYNV[aVSS        +    9RQR_NYE b R`aV\[                                     6VaVgR[\S HUV` GaNaR                       )          )         =[P\_]\_NaRQ or D_V[PV]NYDYNPR          ,        ,
                                                    (U.S. Government Not a Party)
                                                                                                                                                                          \S 5b `V[R`` =[HUV` GaNaR
                                                                                                          6VaVgR[\S 4 [\aUR_GaNaR                      *          *       =[P\_]\_NaRQ and D_V[PV]NYDYNPR         -        -
      *    I &G& ; \cR_[Z R[a 7RSR[QN[a        ,     7VcR_`Vaf                                                                                                            \S 5b `V[R`` =[4 [\aUR_GaNaR
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                          6VaVgR[\_Gb OWRPa \S N                       +          +       9\_RVT [BNaV\[                          .        .
                                                                                                          9\_RVT [6\b [a_f

 IV.         NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                                        TORTS                                       FORFEITURE/PENALTY                           BANKRUPTCY                            OTHER STATUTES
   ))( =[`b _N[PR                           PERSONAL INJURY                         PERSONAL INJURY                   .*- 7_b T FRYNaRQ GRVgb _R \S           ,** 4 ]]RNY*0 I G6 l )-0                 +/- 9NY`R 6YNVZ ` 4 Pa
   )*( A N_V[R                                                                                                            D_\]R_af *) I G6 l 00)              ,*+ K VaUQ_Nd NY*0 I G6                  +/. E b VHNZ "+) I G6
                                          +)( 4 V_]YN[R                           +.- DR_`\[NY=[Wb _f k D_\Qb Pa
   )+( A VYYR_4 Pa                                                                    @VNOVYVaf                       .1( CaUR_                                   l )-/                                    l +/*1"N##
                                          +)- 4 V_]YN[R D_\Qb Pa @VNOVYVaf
   ),( BRT \aVNOYR =[`a_b Z R[a                                                   +./ <RNYaU 6N_R'                               LABOR                           PROPERTY RIGHTS                       ,( ( GaNaR FRN]]\_aV\[Z R[a
                                          +*( 4 ``Nb Ya$ @VORY! GYN[QR_
   )-( FRP\cR_f \S                                                                    DUN_Z NPRb aVPNYDR_`\[NY                                                                                         ,)( 4 [aVa_b `a
                                          ++( 9RQR_NY8Z ]Y\fR_`h                                                      /)( 9NV_@NO\_GaN[QN_Q` 4 Pa             0*( 6\]f_VT Ua`
       CcR_]NfZ R[a CS                                                                =[Wb _f D_\Qb Pa @VNOVYVaf                                                                                       ,+( 5N[X ` N[Q 5N[X V[T
                                              @VNOVYVaf                                                               /*( @NO\_'A N[NT RZ R[a                 0+( DNaR[a
       JRaR_N[h` 5R[RSVa`                                                         +.0 4 `OR`a\` DR_`\[NY=[Wb _f                                                                                        ,-( 6\Z Z R_PR
                                          +,( A N_V[R                                                                     FRYNaV\[`                           0+- DNaR[a"4 OO_RcVNaRQ BRd
   )-) A RQVPN_R 4 Pa                                                                 D_\Qb Pa @VNOVYVaf
                                          +,- A N_V[R D_\Qb Pa @VNOVYVaf                                              /,( FNVYd Nf @NO\_4 Pa                      7_b T 4 ]]YVPNaV\[                   ,.( 7R]\_aNaV\[
   )-* FRP\cR_f \S 7RSNb YaRQ                                                     PERSONAL PROPERTY                                                                                                    ,/( FNPX RaRR_=[SYb R[PRQ !
                                          +-( A \a\_JRUVPYR                                                           /-) 9NZ VYf N[Q A RQVPNY                0,( H_NQRZ N_X
       Gab QR[a @\N[` "8ePYb QR`                                                  +/( CaUR_9_Nb Q                                                                                                          6\__b ]a C_T N[VgNaV\[`
                                          +-- A \a\_ JRUVPYR D_\Qb Pa                                                     @RNcR 4 Pa
       JRaR_N[`#                                                                  +/) H_b aU V[@R[QV[T                                                           SOCIAL SECURITY
                                              @VNOVYVaf                                                               /1( CaUR_@NO\_@VaVT NaV\[                                                        ,0( 6\[`b Z R_ 6_RQVa
   )-+ FRP\cR_f \S                                                                +0( CaUR_DR_`\[NYD_\]R_af                                                   0.) <=4 ")+1-SS#
                                          +.( CaUR_DR_`\[NY=[Wb _f                                                    /1) 8Z ]Y\fRR FRaV_RZ R[a                                                        ,1( 6NOYR'GNa HJ
       CcR_]NfZ R[a                                                                   7NZ NT R                            =[P\Z R GRPb _Vaf 4 Pa              0.* 5YNPX @b [T "1*+#                    0-( GRPb _VaVR`'6\Z Z \QVaVR`'
    \S JRaR_N[h` 5R[RSVa`                 +.* DR_`\[NY=[Wb _f %A RQVPNY
                                              A NY]_NPaVPR                        +0- D_\]R_af 7NZ NT R D_\Qb Pa                                              0.+ 7=K 6'7=K K ",( -"T ##                   8ePUN[T R
   ).( Ga\PX U\YQR_`h Gb Va`                                                          @VNOVYVaf                             IMMIGRATION
                                                                                                                                                              0., GG=7 HVaYR LJ=                       01( CaUR_ GaNab a\_f 4 PaV\[`
   )1( CaUR_ 6\[a_NPa                                                                                                 ,.* BNab _NYVgNaV\[
                                               CIVIL RIGHTS                       PRISONER PETITIONS                                                          0.- FG=",( -"T ##                        01) 4 T _VPb Yab _NY4 Pa`
   )1- 6\[a_NPa D_\Qb Pa @VNOVYVaf                                                                                        4 ]]YVPNaV\[
                                          ,,( CaUR_6VcVYFVT Ua`                      HABEAS CORPUS                                                              FEDERAL TAX SUITS                      01+ 8[cV_\[Z R[aNYA NaaR_`
   )1. 9_N[PUV`R                                                                                                      ,.- CaUR_=Z Z VT _NaV\[
                                          ,,) J\aV[T                              ,.+ 4 YVR[7RaNV[RR                      4 PaV\[`                                                                     01- 9_RRQ\Z \S =[S\_Z NaV\[
                                                                                                                                                              0/( HNeR` "I &G& DYNV[aVSS \_
          REAL PROPERTY                   ,,* 8Z ]Y\fZ R[a                                                                                                                                                 4 Pa
                                                                                  -)( A \aV\[` a\ JNPNaR                                                          7RSR[QN[a#
   *)( @N[Q 6\[QRZ [NaV\[                 ,,+ <\b `V[T '                              GR[aR[PR                                                                                                         01. 4 _OVa_NaV\[
                                                                                                                                                              0/) =FGk HUV_Q DN_af *. I G6
   **( 9\_RPY\`b _R                            4 PP\Z Z \QNaV\[`                  -+( ; R[R_NY                                                                    l /.( 1                              011 4 QZ V[V`a_NaVcR D_\PRQb _R
                                          ,,- 4 Z R_&d '7V`NOVYVaVR` k                                                                                                                                     4 Pa'FRcVRd \_4 ]]RNY\S
   *+( FR[a @RN`R ! 8WRPaZ R[a                                                    -+- 7RNaU DR[NYaf
                                               8Z ]Y\fZ R[a                                                                                                                                                4 T R[Pf 7RPV`V\[
   *,( H\_a` a\ @N[Q                                                                       OTHER
                                          ,,. 4 Z R_&d '7V`NOVYVaVR` k CaUR_                                                                                                                           1-( 6\[`aVab aV\[NYVaf \S GaNaR
   *,- H\_a D_\Qb Pa @VNOVYVaf                                                    -,( A N[QNZ b ` ! CaUR_                                                                                                  GaNab aR`
   *1( 4 YYCaUR_FRNYD_\]R_af              ,,0 8Qb PNaV\[
                                                                                  --( 6VcVYFVT Ua`
                                                                                  --- D_V`\[6\[QVaV\[
                                                                                  -.( 6VcVY7RaNV[RRk
                                                                                      6\[QVaV\[` \S
                                                                                      6\[SV[RZ R[a

 V.          ORIGIN (Place an “X”           in One Box Only)
   )      C_VT V[NY                 *     FRZ \cRQ S_\Z               +        FRZ N[QRQ S_\Z         ,     FRV[`aNaRQ \_           - H_N[`SR__RQ S_\Z                     .    A b YaVQV`a_VPa          0 A b YaVQV`a_VPa
          D_\PRRQV[T                      GaNaR 6\b _a                         4 ]]RYYNaR 6\b _a            FR\]R[RQ                  4 [\aUR_7V`a_VPa (specify)                @VaVT NaV\[kH_N[`SR_       @VaVT NaV\[k7V_RPa 9VYR


 VI.         CAUSE OF             6VaR aUR I &G& 6VcVYGaNab aR b [QR_d UVPU f\b N_R SVYV[T (Do not cite jurisdictional statutes unless diversity)2
                                   28 U.S.C. §1441(b)
             ACTION
                                  5_VRS QR`P_V]aV\[\S PNb `R2
                      Personal injury, premise liability & negligence allegedly on ceiling collapsing on him at GEO facility
 VII.                  in Long6<86?
             REQUESTED IN       Beach=9CA
                                        H<=G =G 4 CLASS ACTION       DEMAND $                           6<86? M8G \[Yf VS QRZ N[QRQ V[P\Z ]YNV[a2
             COMPLAINT:       I B78F FI  @8 *+$ 9RQ& F& 6Vc& D&                                         JURY DEMAND:              MR`    X B\

 VIII. RELATED CASE(S),                                      >I 7; 8                                                          7C6? 8H BI A 58F
       IF ANY (See instructions):
 IX.        DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
 (Place an “X” in One Box Only)  SAN FRANCISCO/OAKLAND                                                                                   SAN JOSE                               EUREKA-MCKINLEYVILLE


 DATE           12/24/2019                                   SIGNATURE OF ATTORNEY OF RECORD                                                        /s/ Susan E. Coleman
            Case
JS-CAND 44 (rev.     2:19-cv-10865-CAS-AS
                 07/16)                                      Document 2 Filed 12/24/19 Page 2 of 3 Page ID #:52

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”

   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
                      Case 2:19-cv-10865-CAS-AS Document 2 Filed 12/24/19 Page 3 of 3 Page ID #:53



                       1                                       PROOF OF SERVICE
                       2
                                                    Tramell Davis v. The GEO Group, Inc.,et al
                       3                                     Case No. 2:19-cv-10865
                       4
                                    I, Terri Mehra, declare:
                       5

                       6
                                 I am a citizen of the United States and employed in Los Angeles County,
                           California. I am over the age of eighteen years and not a party to the within-entitled
                       7   action. My business address is 444 South Flower Street, Suite 2400, Los Angeles,
                       8
                           California 90071-2953. On December 24, 2019, I served a copy of the within
                           document(s): CIVIL COVER SHEET
                       9

                      10
                                           by placing the document(s) listed above in a sealed envelope with
                                             postage thereon fully prepaid, the United States mail at Los Angeles,
                      11                     California addressed as set forth below.
                      12
                                    Phillip L. Marchiondo
                      13            The Meridian Law Group
                                    222 N. Pacific Coast Hwy., 20th Floor
                      14            El Segundo, CA 90245
                                    (310) 364-5248
                      15
                                    Attorneys for Plaintiff,
                      16            TRAMELL DAVIS

                      17
                                  I am readily familiar with the firm's practice of collection and processing
                      18   correspondence for mailing. Under that practice it would be deposited with the
                      19   U.S. Postal Service on that same day with postage thereon fully prepaid in the
                           ordinary course of business. I am aware that on motion of the party served, service
                      20   is presumed invalid if postal cancellation date or postage meter date is more than
                      21   one day after date of deposit for mailing in affidavit.

                      22         I declare that I am employed in the office of a member of the bar of this court
                      23   at whose direction the service was made.

                      24            Executed on December 24, 2019, at Los Angeles, California.
                      25

                      26                                                     TERRI MEHRA
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4830-4734-1934 v1
  ATTO RNEY S AT LAW
     LOS A NG EL ES
